Citation Nr: 1223307	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  04-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery disease, to include as secondary to PTSD.

3.  Entitlement to service connection for hypertension, to include as due to PTSD.


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated September 2003, the RO denied the Veteran's claims for service connection for PTSD and hypertension.  A December 2003 rating decision denied service connection for coronary artery disease.  This claim has been before the Board on three occasions, most recently in August 2010, and has been remanded for additional development and/or due process.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects the Veteran has designated the African American PTSD Association as his representative.  There is no indication in the record this organization has been given the opportunity to prepare any arguments on the Veteran's behalf.  VA policy is to afford the representative an opportunity to submit a VA Form 646 prior to certification of an appeal to the Board.  See VA Adjudication Procedure Manual, M21-1MR, Part 1, Chapter 5, Section F.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's representative, the African American PTSD Association, the opportunity to prepare a VA Form 1-646, Statement of Accredited Representative in Appealed Case. 

2.  Following completion of the above, the RO/AMC (Appeals Management Center) should review the evidence and determine whether any of the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


